Citation Nr: 1600792	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a compensable disability rating for peripheral artery disease of the right lower extremity from September 15, 2011.

2. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

3. Entitlement to service connection for seminoma of the right testicle (claimed as testicular cancer), to include as due to herbicide exposure, and to include as secondary to diabetes mellitus, type II.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In October 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO). 

This matter was previously before the Board in September 2014.  The Board denied entitlement to service connection for periodontitis for compensation purposes, entitlement to service connection for seminoma of the right testicle, denied entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, and granted an initial disability rating of 100 percent for peripheral artery disease (PAD) of the right lower extremity from June 13, 2011 to September 15, 2011, but denied a compensable disability rating for PAD of the right lower extremity from September 15, 2011.  The Veteran appealed only the Board's denials of entitlement to service connection for seminoma of the right testicle, entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, and entitlement to a compensable disability rating for PAD of the right lower extremity from September 15, 2011 to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated July 10, 2015, the Court granted the JMR, and the Board's September 2014 decision with respect to the denials of entitlement to service connection for seminoma of the right testicle, entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, and entitlement to a compensable disability rating for PAD of the right lower extremity from September 15, 2011 were vacated and remanded for action consistent with the terms of the JMR.  The Veteran's claims now return to the Board for compliance with the instructions in the July 2015 Court-adopted JMR.

In the September 2014 decision, the Board also referred to the AOJ a claim of entitlement to a temporary total rating under 38 C.F.R. § 4.30 due to convalescence following a September 2011 right lower extremity surgery due to PAD.  The Board also remanded the Veteran's claims of entitlement to service connection for hypertension, periodontitis for treatment purposes, an eye disability other than bilateral glaucoma, and skin problems of both lower legs, to include varicose veins.  The Board's review of the evidentiary record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his service-connected diabetes mellitus, type II, and complications of his diabetes.  See November 2014 claim.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system VA treatment records from the Phoenix VA Medical Center dated May 2007 to April 2014, and from December 2014 to February 2015; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 due to convalescence following a January 2015 right lower extremity surgery due to PAD, and entitlement to service connection for scars to include as secondary to PAD of the right lower extremity, have been raised by the record in an April 2015 VA examination report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for PAD of the left lower extremity, to include as secondary to diabetes mellitus, type II, has been raised by the record in a July 2014 independent medical examination report from Dr. J.D.B, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Diabetes Mellitus, Type II, and PAD of the Right Lower Extremity

The July 2015 JMR concluded that in its September 2014 denials, the Board failed to address a July 2014 medical opinion letter from Dr. J.D.B., which was provided to the Board in July 2014 with a waiver of RO consideration, but which may not have been incorporated into the Veteran's claims file prior to the Board's decision.  Therefore, a remand was required under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), because medical evidence was in the record before the Board that could be determinative of the claim, but was not considered by the Board.

In April 2015, the Veteran was afforded VA examinations regarding his service-connected diabetes mellitus, type II, and his PAD of the right lower extremity with regard to his claim of entitlement to TDIU.  Further, VA treatment records dated through July 2015 were associated with the evidentiary record in connection with a new claim of service connection.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  While the July 2014 waiver from the Veteran's attorney covered the submission of the July 2014 letter from Dr. J.D.B., neither the Veteran nor his attorney has waived AOJ consideration of the April 2015 examination reports or the updated VA treatment records, and the AOJ has not issued a supplemental statement of the case with consideration of the newly received evidence.  On remand, the AOJ should issue a new supplemental statement of the case that considers all evidence received since the April 2014 supplemental statement of the case.

	PAD

The Board notes, however, that the April 2015 VA examination report regarding the Veteran's PAD of the right lower extremity indicates the Veteran underwent hospitalization at two private medical facilities from December 2014 to February 2015 for an infected right femoral-femoral bypass and methicillin-sensitive bacteremia, and that he underwent surgery in January 2015 where the femoral-femoral bypass was removed and a right axillo-popliteal bypass was created, with a sartorius muscle flap and repair of a right femoral artery ruptured pseudoaneurysm.  Associated with the evidentiary record are copies of some treatment records from Banner/Good Samaritan Medical Center dated in January and February 2015.  However, full treatment records from Banner/Good Samaritan Medical Center and St. Luke's Medical Center regarding the Veteran's hospitalizations and surgery have not been obtained.  See July 2015 Medical Records Request Reject Notice.  On remand, the AOJ should undertake appropriate efforts to obtain all relevant outstanding private medical records.

Further, at the time of the April 2015 VA examination, the VA examiner stated there was an open wound on the Veteran's right lower abdomen which required dressing, and the Veteran reported he was told it could take up to a year for the graft to heal.  As the Veteran has indicated he underwent surgical procedures related to his service-connected PAD of the right lower extremity, and the resultant wounds were not healed as of the April 2015 VA examination, the Board finds that the April 2015 VA examination report is too remote to constitute a contemporaneous examination, a therefore a new examination is required.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected PAD of the right lower extremity.

      Diabetes Mellitus

The Veteran's VA treatment records indicate that in January 2015, after his private hospitalization, the Veteran was using insulin as part of his treatment for his diabetes mellitus, type II.  See, e.g., February 2015 VA Pharmacy CLC admission note (Veteran now on Glargine and Aspart sliding scale at outside hospital, plan is to begin with sliding scale insulin).  Upon VA examination in April 2015, the VA examiner reported the Veteran's diabetes was treated by a restricted diet and prescribed oral hypoglycemic agents; no insulin use was reported.  However, in July 2015, an internal medicine resident note continued to include insulin on the Veteran's medications list, though a July 2015 primary care note medication list included only an oral hypoglycemic agent.  On remand, the AOJ should afford the Veteran a new VA examination to clarify the duration of the Veteran's use of insulin to treat his diabetes mellitus, type II, and to determine the current manifestations, severity, and treatment of the Veteran's service-connected diabetes.

Seminoma of the Right Testicle

The July 2015 JMR concluded that in its September 2014 denial, the Board did not provide an adequate statement of reasons or bases to support a determination that testicular cancer is a condition that would have ordinarily been recorded during service, as it appeared to be a question that needed to be determined by a medical professional, or at least supported in the Board's analysis with a citation to competent and credible medical evidence.

The Veteran contends that his seminoma of the right testicle is related to his active duty service, to include his exposure to herbicides while serving in the Republic of Vietnam.  See, e.g., October 2009 DRO hearing testimony; January 2008 notice of disagreement; January 2007 claim.  The Veteran also contends that his seminoma of the right testicle may be related to his service-connected diabetes mellitus, type II.  See, e.g., May 2014 attorney statement; January 2008 notice of disagreement.

Private medical records indicate the Veteran was treated for seminoma of the right testicle in January 1974, just two years after his separation from active duty service.  See January 1974 Sacred Heart Hospital Summary.  VA has conceded the Veteran's exposure to herbicides during his active duty service.  See, e.g., October 2007 rating decision.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his seminoma of the right testicle, to include whether it is related to his herbicide exposure, and to include whether it is caused or aggravated by his service-connected diabetes mellitus, type II.

TDIU

The Veteran's claim for TDIU is inextricably intertwined with the remanded claims for service connection and for increased disability ratings.  See, e.g., November 2014 claim (unemployable due to diabetes and its complications).  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding TDIU.  The AOJ should complete all required development actions with respect to the issue of entitlement to TDIU.

2. The AOJ should ask the Veteran to identify all private treatment related to his PAD of the right lower extremity, diabetes mellitus, type II, and/or testicular cancer.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Banner/Good Samaritan Medical Center and St. Luke's Medical Center.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should document this in the evidentiary record, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected PAD of the right lower extremity.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner is asked to specifically respond to the following inquiries:

a) The examiner is asked to discuss the Veteran's January 2015 surgery, to include whether the Veteran suffers from any new disabilities arising from the surgery where the femoral-femoral bypass was removed and a right axillo-popliteal bypass was created, with a sartorius muscle flap and repair of a right femoral artery ruptured pseudoaneurysm, or which are otherwise related to his service-connected PAD of the right lower extremity.

b) The examiner is also asked to address the diagnosis of a deep vein thrombosis (DVT) upon VA examination in March 2013, and opine as to whether the DVT was caused or aggravated by the Veteran's service-connected PAD of the right lower extremity.  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.

5. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected diabetes mellitus, type II.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Attention should be directed to whether there is insulin use, regulation of activities, and any specific complications resulting from diabetes mellitus.

The examiner is asked to clarify the duration of the Veteran's use of insulin to treat his diabetes, as noted in his private and VA treatment records as beginning at least in January 2015.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

6. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his seminoma of the right testicle.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's seminoma of the right testicle was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service herbicide exposure.

The examiner should also specifically address the diagnosis of seminoma of the right testicle only two years after the Veteran's separation from active duty service. 

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's seminoma of the right testicle was caused by the Veteran's service-connected diabetes mellitus, type II?

The examiner should address the Veteran's contention that his testicular problem might have been caused by his diabetes as it occurred over the same time he was getting the diabetes.  See January 2008 notice of disagreement.

The examiner should also address the contention of the Veteran's attorney that the Veteran's seminoma of the right testicle is a known complication of his service-connected diabetes.  See May 2014 attorney statement.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's seminoma of the right testicle is aggravated by his service-connected diabetes mellitus, type II?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  

7. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

